IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-408-07



                             DANIEL LAYTON, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FIRST COURT OF APPEALS
                         HARRIS COUNTY

              M EYERS, J., delivered the opinion of the Court, in which K ELLER, P.J.,
and P RICE, J OHNSON, K EASLER, H ERVEY, H OLCOMB, and C OCHRAN, JJ., joined.
W OMACK, J., filed a dissenting opinion.

                                      OPINION

       Appellant, Daniel Layton, was charged with driving while intoxicated by the

introduction of alcohol into the body. After a jury trial, Appellant was convicted and

sentenced by the trial judge to 180 days in jail, which was probated for one year, and a

$300 fine. Appellant appealed, arguing that the trial court erred by admitting evidence of

Appellant’s use of Xanax and Valium without requiring the State to show that it was
                                                                                      Layton–Page 2

reliable and competent scientific evidence. The court of appeals affirmed the decision of

the trial court and held that the statements made by Appellant to the arresting officer

regarding his personal use of Xanax and Valium were admissible. Layton v. State, 263
S.W.3d 179 (Tex. App.–Houston [1 st Dist.] 2007). The court of appeals declined to

address Appellant’s other grounds, holding that Appellant had not preserved error with

regard to Officer Allen’s comments. We granted Appellant’s petition for discretionary

review to consider whether error was preserved, and whether the court of appeals

properly applied Rule of Evidence 401.1 We reverse.

                                         BACKGROUND

       Officer Charles Allen stopped Appellant when he observed Appellant’s car at a

red-light, stopped in a crosswalk, and protruding into an intersection at 4 a.m. The traffic

stop, and the events leading up to it, were recorded in their entirety by Officer Allen’s

video camera, and the video was admitted into evidence at trial.

       The video shows Officer Allen asking Appellant if he had been drinking, to which

Appellant replied that he had consumed five or six drinks between the hours of 6 p.m. and

midnight. Appellant added that he was not intoxicated, but did have a “buzz.” The

officer then asked Appellant if he took any medications, and Appellant acknowledged

that he took both Xanax and Valium, which were prescribed by his doctor for high blood

pressure. Appellant qualified the statement by saying that he had taken Valium at 2 p.m.



       1
           Unless otherwise noted, all further references to Rules refer to Texas Rules of Evidence.
                                                                                      Layton–Page 3

the previous afternoon, but had not taken any Xanax since the day before. Officer Allen

responded that those medications were not intended to treat high blood pressure, but were

for the treatment of anxiety, and inquired whether Appellant had read the inserts that are

included with the medication. Officer Allen added that it probably was not a good idea to

be drinking “on top of those.” The officer then conducted a series of field sobriety tests,

from which he concluded Appellant was intoxicated, and arrested him. Appellant did not

give a breath or blood sample.

       Appellant filed a pre-trial motion to suppress the portions of the video tape which

contained his and the officer’s statements regarding the Xanax and Valium, on the

grounds that the statements were irrelevant. The trial court denied the motion. At trial,

before the video was entered into evidence by the State, Appellant again objected to the

portions of the tape referencing his Xanax and Valium use. Outside the presence of the

jury, Appellant argued that the evidence should not be admitted without expert testimony

to provide foundation. The trial court overruled Appellant’s objection and allowed the

evidence to be admitted, reasoning that the inquiry into the prescription medication was

relevant as a predicate to the administration of the horizontal-gaze-nystagmus test

(HGN).2


       2
         The horizontal-gaze-nystagmus (HGN) test is one of three sobriety tests that constitute
the standardized field-sobriety-test battery (the other two tests are the walk-and-turn test and the
one-leg-stand test). Scientific evidence establishes that the HGN test is a reliable roadside
measure of a person’s impairment due to alcohol or certain other drugs. See National Highway
Traffic Safety Administration, U.S. Department of Transportation, Horizontal Gaze Nystagmus:
The Science & the Law, available at
                                                                                   Layton–Page 4

       Officer Allen testified that, when he initially spoke to Appellant on the night in

question, Appellant’s breath had a strong odor of alcohol. Officer Allen also said that

although Appellant was very talkative, he slurred his speech and his eyes were red and

bloodshot. During the officer’s testimony, no reference was made to Appellant’s

admission of prescription-drug use or Officer Allen’s comments thereafter. The only

mention of Xanax and Valium in the presence of the jury other than that in the video was

by the State during its closing argument.3 The jury found Appellant guilty of DWI by

introduction of alcohol.

       Appellant appealed the verdict, arguing that the trial court erred in allowing into

evidence statements made by Appellant and the arresting officer regarding Appellant’s

use of Xanax and Valium without requiring the State to show the statements’ relevance

through reliable and competent scientific evidence. The court of appeals looked at

Appellant’s and Officer Allen’s statements as two separate issues. Considering

Appellant’s answers to Officer Allen’s question about medications, the court held that,

“because the evidence was not used as proof of intoxication, but was merely a result of

predicate questions before administering the HGN test, a ‘gatekeeper’ hearing was not



http://www.nhtsa.dot.gov/people/injury/enforce/nystagmus/hgntxt.html.
       3
          The following is the pertinent portion of the closing argument delivered by the State at
Appellant’s trial:
        “On that night, Officer Allen asked him about his medical problems. And he told Officer
Allen, I have high blood pressure. He told Officer Allen, I take Xanax and Valium for my blood
pressure. And Officer Allen called him out on that. He said, that medication is not for high
blood pressure, that medication is for anxiety . . . .”
                                                                                Layton–Page 5

required.” Layton, 263 S.W.3d at 182. Finally, the court of appeals concluded that

Appellant did not make a specific objection to Officer Allen’s statements regarding the

medications, and therefore, the error had not been preserved for appeal.

       We granted Appellant’s petition for discretionary review to consider the following

two issues:

       Whether the Court of Appeals erred in holding that Appellant failed to
       preserve error in his objection to testimony from a police officer concerning
       use of prescription drugs.

       Whether the Court of Appeals properly applied Texas Rule of Evidence 401
       in holding that the trial court did not abuse its discretion in admitting over
       objection Appellant’s statements to police that he takes prescription
       medication and the police officer’s statement regarding the uses of those
       prescription medications.

                             PRESERVATION OF ERROR

       In order to preserve an issue for appellate review, a timely and specific objection is

required. T EX. R. A PP. P. 33.1 (a)(1)(A); T EX. R. E VID. 103(a)(1); Gillenwaters v. State,

205 S.W.3d 534, 537 (Tex. Crim. App. 2006). A specific objection is necessary to inform

the trial judge of the issue and basis of the objection, and to allow the judge a chance to

rule on the issue at hand. Neal v. State, 150 S.W.3d 169, 178 (Tex. Crim. App. 2004),

citing Zillender v. State, 557 S.W.2d 515, 517 (Tex. Crim. App. 1977). As we stated in

Lankston v. State, 827 S.W.2d 907, 909 (Tex. Crim. App. 1992), “all the party has to do

to avoid the forfeiture of a complaint on appeal is to let the trial judge know what he

wants, why he thinks he is entitled to it, and to do so clearly enough for the judge to
                                                                                  Layton–Page 6

understand him at a time when the trial court is in a proper position to do something about

it.” Beyond this, there are no specific words or technical considerations required for an

objection to ensure that the issue will be preserved for appeal. Id. If the correct ground

of exclusion was apparent to the judge and opposing counsel, no waiver results from a

“general or imprecise objection.” Id. at 908, citing Zillender, 557 S.W.2d at 517.

       For example, we said that the one-word objection, “hearsay,” was sufficient to put

the trial judge and opposing counsel on notice of the reason for the objection. Lankston,
827 S.W.2d at 910, explaining Long v. State, 800 S.W.2d 545, 548 (Tex. Crim. App.

1990). In addition, we have previously stated that “we will not be hyper-technical in

examination of whether error was preserved.” Archie v. State, 221 S.W.3d 695, 698 (Tex.

Crim. App. 2007).

       In this case, before opening statements at the trial, Appellant presented the trial

judge and State’s attorney with a copy of DeLarue v. State, 102 S.W.3d 388 (Tex. App.–

Houston [14th Dist.] 2003, pet. ref’d), upon which he based his argument for exclusion of

all statements regarding his prescription-drug use.4 Later in the trial, when the video

containing the statements regarding Appellant’s use of medications was offered into

evidence by the State, Appellant objected and the following exchange took place outside

the presence of the jury:


       4
         In DeLarue, the court of appeals determined that the trial court erred in admitting
evidence of marijuana found in the defendant’s bloodstream to show intoxication without a
Daubert-Kelly hearing, because without proof of scientific reliability, the evidence was more
prejudicial than probative. 102 S.W.3d at 401.
                                                                                Layton–Page 7

       [Defense]:     Officer Allen made inquiry of Mr. Layton as to whether or not he has
                      been taking medications. The medications admitted were Xanax and
                      Valium. When the officer asked, well, at what time were these
                      taken? The response given was Xanax, not today. Valium at 2:00
                      p.m.. There is no one here to extrapolate the life of the Valium
                      which was taken, and as the Court already knows, there has to be an
                      extrapolation in terms of drugs and the DeLarue case says that under
                      a 403 analysis, certainly neither of those drugs should come in before
                      the jury. This is not a situation where they would be relevant to
                      anything because the relevance hasn’t been demonstrated on the
                      Valium and there is no relevance as to the Xanax.

       [The Court]:          I don’t know that . . . do you have anything scientific to
                             demonstrate to me that these have no impact on the body and
                             what their life expectancy of each of these drugs are and when
                             taken in one’s body?

       [Defense]:     Actually, Judge, that’s not my burden, that’s the State’s. They have
                      the burden of showing you under Kelly.

       [The Court]:          Well, the relevancy is that the H.G.N. is one of the – the
                             predicate requirements is that they have to inquire whether or
                             not you’re taking any medication as it relates to the accuracy
                             or the – what they’re looking for in the H.G.N. So your
                             objection to relevancy is denied.

       [Defense]:     It might be relevant to inquiry. It is not relevant to give the answer.

       [The Court]:          Overruled.

       [Defense]:     I’m just required to make the objection and make my record.

       [The Court]:          You have made your record.


       After receiving a copy of DeLarue and hearing Appellant’s argument, the trial

judge should have been aware of the basis of the objection. It is apparent that Appellant’s

objection was that evidence of his use of Xanax and Valium was inadmissible without the
                                                                               Layton–Page 8

State proving the accuracy and reliability of the evidence and its relevance to whether

Appellant was intoxicated by the introduction of alcohol. Appellant noted that without

extrapolation on the Xanax and Valium to determine their effect on the body, the State

had not shown their relevance to the issue in question. Although the parties did not

specifically address the officer’s subsequent statements regarding the medications, such

statements fall under Appellant’s objection to the relevance of his use of these

medications.

       Appellant’s objection was specific enough to put the trial judge and opposing

counsel on notice of the issue and to afford them the opportunity to remedy the defect by

calling an expert witness. The trial judge specifically stated that Appellant made his

record for the objection. This indicates that the trial judge was aware of the basis for

objection, but found it did not have any merit. Accordingly, we disagree with the court of

appeals and conclude that error was preserved as to all evidence referencing Appellant’s

use of Xanax and Valium.

                             RELEVANCE OF EVIDENCE

       We review a trial court’s ruling on a motion to suppress for an abuse of discretion.

Villarreal v. State, 935 S.W.2d 134, 138 (Tex. Crim. App. 1996); Montgomery v. State,

810 S.W.2d 372, 379 (Tex. Crim. App. 1990, reh’g granted). We uphold a trial judge’s

decision to admit evidence as long as the result is not outside the zone of reasonable

disagreement. Montgomery, 810 S.W.2d at 380.
                                                                               Layton–Page 9

       Appellant argues that the trial judge abused his discretion by admitting evidence of

Appellant’s use of Xanax and Valium. If the statements were not admitted to show his

intoxication, Appellant questions how they were relevant for purposes of Rule 401.

       Both the trial judge and the court of appeals said that the statements about

Appellant’s use of Xanax and Valium were admissible as predicate inquiries to the HGN

test administered when Appellant was arrested. Generally, all relevant evidence is

admissible. T EX. R. E VID. 402. Relevant evidence is that which has any tendency to

make the existence of any consequential fact more or less probable than it would be

without the evidence. T EX. R. E VID. 401. It is important, when determining whether

evidence is relevant, that courts examine the purpose for which the evidence is being

introduced. Moreno v. State, 858 S.W.2d 453 (Tex. Crim. App. 1993). It is critical that

there is a direct or logical connection between the actual evidence and the proposition

sought to be proved. Id.

       At trial, the jury was instructed that Appellant had been charged with the offense

of operating a motor vehicle in a public place while intoxicated. The jury was also

instructed as to the definition of intoxicated. The definition supplied stated that

“intoxicated” meant “not having the normal use of mental or physical faculties by reason

of the introduction of alcohol into the body.” Therefore, to be relevant in this specific

case, the evidence needed to influence the jury’s determination of whether Appellant was

intoxicated by alcohol, not another substance combined with alcohol. Without a showing
                                                                               Layton–Page 10

that Xanax and Valium, taken more than 24 hours and 14 hours prior, respectively, would

have had a synergistic effect on Appellant’s degree of intoxication by alcohol, the

evidence is not relevant.

       Appellant’s contention on appeal is not that the evidence of his prescription-drug

use is irrelevant per se, but that the relevance is conditional upon proof that it is sound

and verifiable. Appellant argues that without that showing, the evidence is not reliable,

and, therefore, irrelevant. When the relevance of evidence depends upon the fulfillment

of a condition of fact, the court may admit the evidence contingent upon the introduction

of evidence sufficient to support a finding of the fulfillment of the condition. T EX. R.

E VID. 104(b). Reliability of scientific evidence demands a certain technical showing and

depends on whether the evidence has a basis in sound scientific methodology. Jordan v.

State, 928 S.W.2d 550, 555 (Tex. Crim. App. 1996).

       Scientific evidence has the ability to mislead a jury that is not properly equipped to

judge the probative force of the evidence. Casey v. State, 215 S.W.3d 870, 880 (Tex.

Crim. App. 2007). Pursuant to Rule 702, it is the responsibility of the trial court to

determine whether the scientific evidence offered is sufficiently reliable, as well as

relevant, to help the jury in reaching accurate results. Kelly v. State, 824 S.W.2d 568, 572

(Tex. Crim. App. 1992). This places the trial judge in the role of a “gatekeeper,”whose

responsibility it is to weed out inadmissible evidence based on a lack of reliability.

Sexton v. State, 93 S.W.3d 96, 99 (Tex. Crim. App. 2002); Jordan, 928 S.W.2d at 555;
                                                                                Layton–Page 11

Kelly, 824 S.W.2dat 572. The proponent of scientific evidence bears the burden of

proving to the trial court, by clear and convincing evidence, that the evidence is

sufficiently relevant and reliable to assist the jury in determining a fact in issue. Sexton,
93 S.W.3d at 100; Jackson v. State, 17 S.W.3d 664, 670 (Tex. Crim. App. 2000);

Weatherred v. State, 15 S.W.3d 540, 542 (Tex. Crim. App. 2000); Kelly, 824 S.W.2d at

573.

       We have previously asserted that evidence derived from a scientific theory must

meet three criteria in order to be reliable in any given case: “(a) the underlying scientific

theory must be valid; (b) the technique applying the theory must be valid; and (3) the

technique must have been properly applied on the occasion in question.” Kelly, 824
S.W.2d at 573. We also identified an nonexclusive list of factors that could influence a

trial court’s determination of reliability. Id. These include: (1) the extent to which the

theory and procedure are accepted as valid by the relevant scientific community; (2) the

technique’s potential rate of error; (3) the availability of experts to test and assess the

method or technique; (4) the clarity and precision with which the underlying scientific

premise and approach can be explained to the court; and (5) the knowledge and

experience of the person(s) who applied the methodology on the occasion in question. Id.

       The essential element disputed by Appellant is that the evidence of his use of

medications should not have been admitted without the State establishing that it was

relevant to his intoxication. There is no evidence as to the dosage taken by Appellant, the
                                                                             Layton–Page 12

exact times of ingestion, or the half-life of the drug in the human body. Considering the

length of time between the ingestion of the medication and the time of arrest, a lay juror is

not in a position to determine whether Xanax and Valium, taken more than 12 hours

before arrest, would have any effect on Appellant’s intoxication. There was no testimony

indicating that Officer Allen had any medical knowledge regarding the uses of Xanax and

Valium, or about the effect of combining the medications with alcohol.

          The trial court erred in allowing the evidence of Appellant’s use of Xanax and

Valium to be introduced to the jury without the State first showing that the evidence was

relevant to Appellant’s intoxication.

                                        CONCLUSION

       Without expert testimony to provide the foundation required to admit scientific

evidence, the testimony regarding Appellant’s use of prescription medications was not

shown to be relevant. The judgment of the court of appeals is reversed, and the case is

remanded to the court of appeals for an analysis of harm.




                                                         Meyers, J.




Delivered: February 4, 2009

Publish